JOHNSEN, Chief Judge,
specially concurring.
¶ 17 With respect, I believe the majority misconstrues George’s argument. George does not argue she lacked notice that Ambien might impair her driving. She argues instead that she had no notice that Ambien might cause her to “sleep-drive” in an impaired state. More specifically, she argues that the fact that the legal drag she had taken might cause her to involuntarily “sleep-drive” was “unknown to a person of average intelligence and common experience.” See Boyd, 201 Ariz. at 30, ¶ 20, 31 P.3d at 143. She thus contends that A.R.S. § 28-1381(A)(l) is unconstitutionally vague as applied to her conduct. See id. (statute vague as applied because it did not give prescription-drug user adequate notice that drag’s unknown side effects would violate statute).
¶ 18 My view is that we need not and should not reach George’s constitutional attack on § 28-1381(A)(l) because the jury rejected the factual basis of that argument. George argues the Ambien she took caused her to involuntarily “sleep-drive.” The jury, however, properly was instructed of the State’s burden to prove she acted voluntarily. See A.R.S. §§ 13-105(42), -201; State v. Lara, 183 Ariz. 233, 234, 902 P.2d 1337, 1338 (1995). In convicting George, the jury necessarily concluded she was driving voluntarily, thereby rejecting her argument that she was “sleep-driving.”
¶ 19 Accordingly, because the jury found George was not “sleep-driving” at the time she was stopped, I would not address her argument that the statute is unconstitutionally vague because she did not know that Am-bien might cause her to “sleep-drive.” See R.L. Augustine Constr. Co. v. Peoria Unified Sch. Dist. No. 11, 188 Ariz. 368, 370, 936 P.2d 554, 556 (1997) (“We will not reach a constitutional question if a case can be fairly decided on nonconstitutional grounds.”); Goodman v. Samaritan Health Sys., 195 Ariz. 502, ¶ 11, 990 P.2d 1061, 1064 (App.1999) (“It is sound judicial policy to avoid deciding a case on constitutional grounds if there are noneonstitutional grounds dispositive of the case.”).
¶ 20 Although I do not join the majority’s analysis, I join it in affirming George’s conviction because the jury found she was driving voluntarily and because she does not contest she was impaired at the time.
Presiding Judge RANDALL M. HOWE delivered the opinion of the Court, in which Judge SAMUEL A. THUMMA joined and Chief Judge DIANE M. JOHNSEN specially concurred.